--------------------------------------------------------------------------------

Exhibit 10.2




January 18, 2005


Mr. Stephen J. Alesia
One Technology Way
Indianapolis, IN  46268
 


Dear Steve,
 
As CFO, Secretary and Treasurer, in the event your employment with Hurco
Companies, Inc. is terminated for reasons other than gross misconduct, you are
entitled to severance concessions as outlined below.


Severance:


In the event that Hurco Companies, Inc. elects to terminate your employment for
reasons other than gross misconduct or other actions that constitute “just
cause” Hurco will pay you twelve months severance at your rate of salary in
effect on the date you are relieved of your responsibilities.


Medical and Life Insurance:


Effective with your employment termination, Hurco will provide you with a lump
sum payment, subject to all applicable taxes, sufficient to maintain twelve
months of personal medical and life insurance coverage.


Voluntary Resignation:


In the event you voluntarily resign your employment with Hurco Companies, Inc.,
Hurco will not be obligated to provide you with any severance payments or other
benefits.
 


Very truly yours,


/s/ Michael Doar



Michael Doar
Chief Executive Officer




ACKNOWLEDGED AND AGREED:




/s/ Stephen J. Alesia    January 18, 2005
Stephen J. Alesia        Date
